DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
Applicant’s arguments regarding amended Claim 1 appear to be on the following grounds:
The primary reference, Yamazaki (US 2016/0271845), according to the examiner, discloses a layout of droplets that is determined based on information of the spread of the imprint material on the substrate, however, it fails to disclose or suggest a configuration of storing a correspondence relationship between imprint conditions and features related to a spread of a droplet obtained from an image captured by an imaging unit, as required by amended Claim 1.
The secondary reference Nakada (JP 2016009798A) discloses a technique for imaging a droplet and determining the diameter (feature) of the droplet, but this information is used to determine the timing of contact between a mold and the imprint material, which is quite different from the correspondence between the feature related to the spread of the droplet and the imprint condition. Also, like Yamazaki, Nakada fails to disclose that the position of a droplet is adjusted based on a spread shape of the droplet determined from the feature related to a spread of a droplet corresponding to the imprint condition.
Even if the teachings of Yamasaki and Nakada are combined, the combination fails to disclose or suggest every feature of amended Claim 1.
These arguments are not persuasive for the following reasons:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, Yamazaki teaches that a parameter setting unit sets (inputs) constraint conditions such as information concerning the spread of the imprint material (paragraph [0058]), which is then used in an optimal map indicating the layout of droplets of the imprint material showing the amount of imprint material supplied to the substrate (paragraph [0067]), whereby, in at least one embodiment, image data is obtained portraying supply amount distribution data (Fig. 10 paragraph [0087]). To the examiner, while this teaching does not disclose an image capturing unit, nevertheless, this is clearly a teaching or suggestion to motivate one with ordinary skill in the art to consider a feature related to a spread of a droplet of the imprint material based on image information that can be input as to constraints concerning the spread of the imprint material (Fig. 10 paragraph [0087]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2016/0271845) in view of Nakada (JP 2016009798A).
Regarding Claim 1, Yamazaki discloses an imprint apparatus (abstract) that brings a mold and an imprint material on a substrate into contact with each other to form a pattern of the imprint material on the substrate (Fig. 8, abstract, paragraph [0070] mold – 101 is brought into contact with the imprint material – 120 on the substrate), comprising:
 a supplying unit configured to supply the imprint material to the substrate (Fig. 1 paragraph [0024] ….includes a dispenser (dispensing unit) for supplying an imprint material onto a substrate); and 
a storage unit (Fig. 2 paragraph [0043] control unit – 112 stores a map obtained from the host server – 200 in the storage unit – 113)
a control unit configured to control the supplying unit in accordance with arrangement data (Fig. 4 paragraph [0053] arrangement of the library – 300 library – 300 can include a map information management unit – 301 and a map saving unit – 302)  of the imprint material (Fig. 2 paragraph [0043] the control unit – 112 …controls the overall operation…controls each unit of the imprint apparatus – 100 …and the dispenser – 110 ) that indicates a position where the imprint material is to be supplied on the substrate (paragraph  [0025] host server – 200 controls, for example, a map indicating the layout of imprint material droplets on a substrate, which are to be supplied from the dispenser; Fig. 7 paragraph [0066] information concerning imprint material conditions can include information such as…position accuracy (landing position variation) of droplets supplied onto the substrate), 
However, while Yamazaki sets an imprint condition (Fig. 5 paragraph [0058] …parameter setting unit – 402 also sets (inputs) constraint conditions such as information concerning the spread of the imprint material…), Yamazaki does not disclose that the control unit determines arrangement data based on a correspondence relationship obtained in advance nor does it disclose an image capturing unit configured to capture an image of the plurality of droplets while the imprint material and the mold are in contact with each other in an imprint condition.
In the same field of endeavor, Nakada discloses an imprint apparatus (abstract) wherein the control unit determines arrangement data based on a correspondence relationship obtained in advance between an imprint condition and the feature related to the spread of the droplet of the imprint material (Figs. 4A, and 4B paragraph [0024] supply amount of imprint resin can be calculated as the amount of imprint resin necessary for forming the fine concavo-convex pattern…; paragraph [0030] droplet – 20a of the imprint resin in contact with the line-and-space-shaped fine concavo-convex pattern – 12a) ; when the imprint material and the mold are brought into contact with each other under the imprint condition (paragraph [0010] droplets of imprint resin wet and spread to a predetermined area depending on the surface shape of the pattern area).
Nakada further discloses an image capturing unit configured to capture an image of a plurality of droplets of the imprint material while the imprint material and the mold are in contact with each other, wherein the control unit obtains the feature based on the image captured by the image capturing unit (Fig. 6 paragraphs [0052] [0053] control unit calculates the diameter of droplets – 20 of imprint resin dropped on the transfer substrate – 30 from the image data).
	Additionally, Nakada discloses estimating spread shapes of a plurality of droplets of the imprint material based on the feature corresponding to the set imprint condition (Fig. 3 paragraphs [0009] [0029] "the area | region from which 2 types of surface shapes differ", the shape of the area | region which the wetting spread of the droplet of imprint resin is different from each other means two area | regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Yamazaki to incorporate the teaching of Nakada whereby an imprint apparatus wherein the control unit determines arrangement data (map) based on a feature related to droplet spread of the imprint material on the substrate, as disclosed by Yamazaki, to also consider that this control unit could provide more information for arrangement data whereby this data corresponds to a relationship between an imprint condition and a feature related to the spread of the imprint material droplets (features corresponding to different surface shapes (paragraph [0029]). 
One with ordinary skill in the art would consider this because applying imprint resin by droplets in a predetermined arrangement, wets and spreads mainly by capillary force so that pattern defects do not occur with the fine surface shape pattern structure (paragraph [0004]).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Yamazaki to incorporate the teaching of Nakada wherein while the imprint material and mold are in contact with each other in an imprint condition, that the image data obtained by converting the supply amount distribution of the imprint material on the substrate, as disclosed by Yamazaki, is obtained by an image capturing unit configured to capture an image of a plurality of droplets of the imprint material, as taught by Nakada.
 One with ordinary skill in the art would motivated to consider this feature because, based on the diameter of the droplets from the captured image data, the supply amount of the imprint resin and number of droplets can be calculated, so that the control unit (CPU) can process the data determining the timing, placement and pattern information, to set the values of the remaining film thickness of the pattern structure (paragraphs [0053] [0054]).
Regarding Claim 4, the combination of Yamazaki and Nakada disclose all the limitations of Claim 1 and Nakada further discloses wherein when one droplet, of the plurality of droplets, is approximated by a circle based on an image of the one droplet captured by the image capturing unit, the feature includes a diameter of the circle (Fig. 4A, paragraph [0030] the droplet – 20b of imprint resin in contact with the hole-shaped fine concavo-convex pattern 12b formed in the second region Pa2 is substantially, isotropically substantially circular; paragraph [0032]the diameter of the droplet of the imprint resin gradually increases immediately after being dropped onto the transfer substrate, and the larger the diameter of the droplet is, the more the droplet becomes wet and spreads in a region closer to a circular shape; paragraph [0034]  droplets of the imprint resin having different surface shapes mutually approximate each other).
Regarding Claim 5, the combination of Yamazaki and Nakada disclose all the limitations of Claim 1 and Nakada further discloses the feature includes a major axis length, a minor axis length, a radius of curvature, and a tilt of an ellipse when one droplet, of the plurality of droplets, is approximated by an ellipse based on the image of the one droplet captured by the image capturing unit (Figs 4A, B, C paragraph [0010] the droplets in contact with the area where the asperity pattern is formed have a line direction (space It spreads in the shape of a substantially oval (elliptical shape) which makes direction (direction) a substantially long diameter; paragraph [0030] spread in a substantially oval shaped area – 21a having a major axis in the Y direction). 
Regarding Claim 6, the combination of Yamazaki and Nakada disclose all the limitations of Claim 1 and Yamazaki further discloses wherein the imprint condition includes at least one of a type of the mold, a filling time set for filling a pattern of the mold with the imprint material by bringing the imprint material and the mold in contact with each other, a relative speed of movement between the imprint material and the mold at the contact, a substrate position of a region to be captured by the image capturing unit, a material of the imprint material, a material of a substrate coating material, and a flow rate of an atmospheric gas in a position where the contact is to be performed (paragraphs [0050]  [0066]) in addition, the information concerning the imprint material conditions can include… [etc.]).
Regarding Claim 7, the combination of Yamazaki and Nakada disclose all the limitations of Claim 3 and Yamazaki further discloses wherein the control unit determines the region to be captured by the image capturing unit in accordance with a pattern formed on the mold (Fig. 10  paragraph [0087] this embodiment, as supply amount distribution information, image data obtained by converting the supply amount distribution of the imprint material – 120 on the substrate into grayscale multilevel information, as shown).
Regarding Claim 9, the combination of Yamazaki and Nakada disclose all the limitations of Claim 1 and Nakada further discloses wherein the storage unit stores the data of the correspondence relationship for each of a plurality of imprint conditions (paragraph [0053] computer device having a storage unit).
Regarding Claim 10, the combination of Yamazaki and Nakada disclose all the limitations of Claim 9 and Yamazaki further discloses an input device configured to receive an input of the imprint condition via a user interface (Fig. 5 paragraphs [0038] [0039] droplets observed), wherein the control unit obtains, based on the data of the correspondence relationship, a feature corresponding to the imprint condition input from the input unit (paragraph [0032] imprint system manages information concerning imprint material conditions) and determines the arrangement data based on an estimated spread shape of the droplet estimated based on the obtained feature (paragraph [0029] library – 300 manages a plurality of maps in association with the identification information of a corresponding one of the imprint apparatuses).
Regarding Claim 11, the combination of Yamazaki and Nakada disclose all the limitations of Claim 10 and Yamazaki further wherein in case that an imprint condition matching the imprint condition input from the input unit is absent in the data of the correspondence relationship, the control unit generates a feature corresponding to the imprint condition input from the input unit based on a feature corresponding another imprint condition in the data of the correspondence relationship (Fig. 3 paragraph [0008] entire paragraph; paragraph [0045] condition management unit – 207).
Regarding Claim 12, the combination of Yamazaki and Nakada disclose all the limitations of Claim 1 and Nakada further discloses wherein the control unit determines the arrangement data by adjusting positions of the plurality of droplets so that an area of a polygon, obtained by connecting centers of gravity of the estimated spread shapes of the plurality of droplets, which are adjacent to each other (Fig. 3 paragraphs [0009] [0029] "the area | region from which 2 types of surface shapes differ", the shape of the area | region which the wetting spread of the droplet of imprint resin is different from each other means two area | regions), is minimized (paragraph [0035] droplets of imprint resin are brought into contact with each of a plurality of regions,. The droplets of imprint resin …enter the droplets at the timing when the maximum diameter R MAX is reached). .
Regarding Claim 13, the combination of Yamazaki and Nakada disclose all the limitations of Claim 10 and Nakada further discloses a display device configured to display the user interface wherein the control unit causes the display unit to display, as the user interface, a first user interface screen that can accept a value of the imprint condition as an input unit, and a second user interface screen that can display an image of droplets arranged in accordance with the determined arrangement data and an image of the estimated spread shapes of the droplets (paragraph [0045] observe the state of the droplets …by acquiring an image …in a plan view…confirmed …to start the imprint processing…and imprint processing started). 
2.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2016/0271845) in view of Nakada (JP 2016009798A) and further in view of Sreenivasan (US 2004/0065976).
Regarding Claim 14, Yamazaki discloses an imprint apparatus (abstract) that brings a mold and an imprint material on a substrate into contact with each other to form a pattern of the imprint material on the substrate (Fig. 8, abstract, paragraph [0070] mold – 101 is brought into contact with the imprint material – 120 on the substrate), comprising:
 a supplying unit configured to supply the imprint material to the substrate (Fig. 1 paragraph [0024] ….includes a dispenser (dispensing unit) for supplying an imprint material onto a substrate); and 
a storage unit (Fig. 2 paragraph [0043] control unit – 112 stores a map obtained from the host server – 200 in the storage unit – 113)
a control unit configured to control the supplying unit in accordance with arrangement data (Fig. 4 paragraph [0053] arrangement of the library – 300 library – 300 can include a map information management unit – 301 and a map saving unit – 302)  of the imprint material (Fig. 2 paragraph [0043] the control unit – 112 …controls the overall operation…controls each unit of the imprint apparatus – 100 …and the dispenser – 110 ) that indicates a position where the imprint material is to be supplied on the substrate (paragraph  [0025] host server – 200 controls, for example, a map indicating the layout of imprint material droplets on a substrate, which are to be supplied from the dispenser; Fig. 7 paragraph [0066] information concerning imprint material conditions can include information such as…position accuracy (landing position variation) of droplets supplied onto the substrate), 
However, while Yamazaki sets an imprint condition (Fig. 5 paragraph [0058] …parameter setting unit – 402 also sets (inputs) constraint conditions such as information concerning the spread of the imprint material…), Yamazaki does not disclose that the control unit determines arrangement data based on a correspondence relationship obtained in advance nor does it disclose an image capturing unit configured to capture an image of the plurality of droplets while the imprint material and the mold are in contact with each other in an imprint condition.
In the same field of endeavor, Nakada discloses an imprint apparatus (abstract) wherein the control unit determines arrangement data based on a correspondence relationship obtained in advance between an imprint condition and the feature related to the spread of the droplet of the imprint material (Figs. 4A, and 4B paragraph [0024] supply amount of imprint resin can be calculated as the amount of imprint resin necessary for forming the fine concavo-convex pattern…; paragraph [0030] droplet – 20a of the imprint resin in contact with the line-and-space-shaped fine concavo-convex pattern – 12a) ; when the imprint material and the mold are brought into contact with each other under the imprint condition (paragraph [0010] droplets of imprint resin wet and spread to a predetermined area depending on the surface shape of the pattern area).
Nakada further discloses an image capturing unit configured to capture an image of a plurality of droplets of the imprint material while the imprint material and the mold are in contact with each other, wherein the control unit obtains the feature based on the image captured by the image capturing unit (Fig. 6 paragraphs [0052] [0053] control unit calculates the diameter of droplets – 20 of imprint resin dropped on the transfer substrate – 30 from the image data).
	Additionally, Nakada discloses estimating spread shapes of a plurality of droplets of the imprint material based on the feature corresponding to the set imprint condition (Fig. 3 paragraphs [0009] [0029] "the area | region from which 2 types of surface shapes differ", the shape of the area | region which the wetting spread of the droplet of imprint resin is different from each other means two area | regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Yamazaki to incorporate the teaching of Nakada wherein the control unit determines arrangement data (map) based on a feature related to droplet spread of the imprint material on the substrate, as disclosed by Yamazaki, to also consider that this control unit could provide more information for arrangement data whereby this data corresponds to a relationship between an imprint condition and a feature related to the spread of the imprint material droplets (features corresponding to different surface shapes (paragraph [0029]). 
One with ordinary skill in the art would consider this because applying imprint resin by droplets in a predetermined arrangement, wets and spreads mainly by capillary force so that pattern defects do not occur with the fine surface shape pattern structure (paragraph [0004]).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Yamazaki to incorporate the teaching of Nakada whereby an imprint apparatus wherein while the imprint material and mold are in contact with each other in an imprint condition, that the image data obtained by converting the supply amount distribution of the imprint material on the substrate, as disclosed by Yamazaki, is obtained by an image capturing unit configured to capture an image of a plurality of droplets of the imprint material, as taught by Nakada.
 One with ordinary skill in the art would motivated to consider this feature because, based on the diameter of the droplets from the captured image data, the supply amount of the imprint resin and number of droplets can be calculated, so that the control unit (CPU) can process the data determining the timing, placement and pattern information, to set the values of the remaining film thickness of the pattern structure (paragraphs [0053] [0054]).
However, while planarizing is mentioned as a possible step in a method of manufacturing an article according to the invention of Yamazaki (paragraph [0114]), there is no other description of it.
In the same field of endeavor, Sreenivasan discloses a planarized layer forming apparatus that brings a planarizing plate and a resist material on a substrate into contact with each other to form a planarized layer by the resist material on the substrate (Figs. 10, 11 paragraph [0005] where Willson (US 6,334,960, is referred to as exemplary a mold makes mechanical contact with the polymerizable fluid. See also paragraphs [0054] [0055] planarization layer – 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of  the combination of Yamazaki and Nakada to incorporate the teaching of Sreenivasan whereby an imprint apparatus with a mold and imprint material on a substrate with a control unit determining arrangement data based on a feature related to a spread of a droplet of the imprint material on the substrate, as disclosed by Yamazaki, to also consider that this apparatus could also be a planarized layer forming apparatus that brings a planarizing plate and resist material on a substrate into contact with each other to form a planarized layer.
 One with ordinary skill in the art would consider this added limitation because it affords fabrication of structures with minimum feature dimensions that are far smaller than is provided employing standard semiconductor process techniques (paragraph [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742